FILED

APR 3 0 2012

UNITED STATES DISTRICT COURT _ _ _
C|erk, U.a. D¢stnct & Bankru tc

F403
U.S. 388 (1971), to challenge the constitutionality of the statutes under which he was convicted.
The gravamen of the complaint is that the sentencing court, the United States District Court for
the Northern District of Alabama, lacked jurisdiction over plaintiffs criminal prosecution.

Because the success of plaintiff s claim would necessarily void his conviction, plaintiff
cannot recover monetary damages, which is the only available remedy under Bivens, without first
showing that he has invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by
executive order, declar[ation of invalidity] by a state tribunal authorized to make such

determination, or . . . a federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey,

512 U.S. 477, 486-87 (1994); see, e.g., Tay]or v. U.S. Ba'. ofParole, 194 F.2d 882, 883 (D.C.
Cir. 1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.NS.,
106 F.3d 680, 683 (5"‘ Cir. l997) (explaining that the sentencing court is the only court with
jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during
sentencing).
Plaintiff has not shown the invalidation of his conviction and, thus, has failed to state a

claim upon which relief can be granted under Bivens. A separate Order of dismissal accompanies

United States District Judg§ l

this Memorandum Opinion.

~lt.
Date:April  ,2012